[1] This petition for a writ of prohibition involves the same issues which are presented in a petition for writ ofsupersedeas entitled Field v. Hughes, *(Cal.App.)16 P.2d 160, in which an opinion of this court was this day filed. It therefore becomes unnecessary to pass upon this petition for a writ of prohibition.
The petition is therefore dismissed.
Pullen, P.J., and Plummer, J., concurred.
* REPORTER'S NOTE: On December 17, 1932, the District Court of Appeal granted a rehearing in Field v. Hughes, ___ Cal. App. ___ [20 P.2d 990]. *Page 781